DETAILED ACTION
This Non final Office Action is in response to the claims filed on 7/22/2020.
Claims 1-28 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 7-22 are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Radev (US 2014/0358340).

As to claim 1 Radev discloses an apparatus comprising:
at least one energy storage component (figure 1 #38);
at least one traction component (figure 1 #17);
at least one sensor (paragraph 0138); and
at least one controller (figure 1 # 46), wherein the controller is configured to monitor values of at least one sensor, and responsive to the values, direct the conversion of energy between the at least one energy storage component and the at least one traction component. (abstract and paragraph 0009)

As to claim 2 Radev discloses the apparatus of claim 1, wherein the at least one sensor comprises:
at least one acceleration sensor selected from the group consisting of a pressure sensor, a motion sensor, an accelerometer, and a piezoelectric sensor; and
at least one deceleration sensor selected from the group consisting of a pressure sensor, a motion sensor, an accelerometer, and a piezoelectric sensor;
The acceleration and deceleration sensor are one in the same and used to keep the vehicle at a consistent speed while using the motor to charge the battery (paragraph 0090).
wherein the at least one acceleration sensor is responsive to a first operator input, and wherein when said first operator input is applied to the at least one acceleration sensor, the at least one traction component is signaled to transfer energy from the at least one energy storage component to a forward propulsion of a vehicle, and
wherein the at least one deceleration sensor is responsive to a second operator input, and wherein when said second operator input is applied to the at least one deceleration sensor, the at least one traction component is signaled to transfer energy to the at least one energy storage component from the forward propulsion of the vehicle. (paragraph 0090).

As to claim 3 Radev discloses the apparatus of claim 1, further comprising at least one energy harvesting device (the traction motor), wherein the at least one energy harvesting device sends energy to the at least one energy storage component (0092 and 0096) (paragraph 0090). 

As to claim 5 Radev discloses the apparatus of claim 2, wherein the vehicle is an internal combustion engine (ICE) vehicle (27), a hybrid-electric vehicle (HEV), or an electric vehicle (EV). (see the figure 1)

As to claim 7 Radev discloses the apparatus of claim 1, wherein the at least one controller is further configured to process the sensor values and calculate a power to provide to each of a plurality of apparatuses. (paragraphs 0138 and 0139)

As to claim 8 Radev discloses the apparatus of claim 1, wherein the at least one energy storage component is selected from the group consisting of a secondary battery (figure 1 #38), a flywheel, a compressed gas energy storage, a supercapacitor, and a fuel cell.

As to claim 9 Radev discloses a method for electrical traction of vehicles comprising, using a hardware controller to:
monitor a plurality of values received from at least one sensor (paragraph 0138);
responsive to the plurality of values, direct the flow of energy between at least one energy storage component and at least one traction component (paragraph 0139).

As to claim 10 Radev discloses the method of claim 9, wherein the at least one sensor sensors comprises:
at least one acceleration sensor selected from the group consisting of a pressure sensor, a motion sensor, an accelerometer, and a piezoelectric sensor; and
at least one deceleration sensor selected from the group consisting of a pressure sensor, a motion sensor, an accelerometer, and a piezoelectric sensor;
wherein the at least one acceleration sensor is responsive to a first operator input, and wherein when said first operator input is applied to the at least one acceleration sensor, the at least one traction component is signaled to transfer energy from the at least one energy storage component to a forward propulsion of a vehicle, and.
wherein the at least one deceleration sensor is responsive to a second operator input, and wherein when said second operator input is applied to the at least one deceleration sensor, the at least one traction component is signaled to transfer energy to the at least one energy storage component from the forward propulsion of the vehicle (paragraph0090).

As to claim 11 Radev discloses the method of claim 9, wherein at least one energy transfer component converts kinetic energy between the at least one traction component and the vehicle (the generation of energy by the traction motor for the battery is conversion of kinetic energy) (paragraph 0090).

As to claim 12 Radev discloses the method of claim 9, wherein at least one energy harvesting device sends energy to the at least one energy storage component (paragraph 0090).

As to claim 13 Radev discloses the method of claim 9, wherein the vehicle further comprises at least one steering sensor from the group consisting of a pressure sensor, a motion sensor, and a piezoelectric sensor, wherein the at least one steering sensor is responsive to an operator steering input, and wherein when said operator steering input is received, at least one controller signals the vehicle to enable power to a power steering of the vehicle. (paragraph 0089).

As to claim 14 Radev discloses the method of claim 9, wherein the at least one energy storage component is selected from the group consisting of a secondary battery (38), a flywheel, a compressed gas energy storage, a super- capacitor, and a fuel cell.

As to claim 15 Radev discloses a kit comprising one or more electrical traction wheels (see figure 1), each wheel comprising:
at least one energy storage component (38);
at least one traction component (2);
at least one sensor (paragraph 0090); and
at least one controller (figure 1 #46), wherein the controller is configured to monitor values of at least one sensor, and responsive to the values, direct the conversion of energy between the at least one energy storage component and the at least one traction component (paragraph 0090).
Also, a wheel comprising can be interpreted to be either within the wheel itself or included with the wheel such as disclosed in the prior art.  In such a case that the applicant intended the wheel to have inside itself the components about the examiner suggest a look as the 892 for wheel containing components.

As to claim 16 Radev discloses the kit of claim 15, wherein the at least one sensor comprises:
at least one acceleration sensor selected from the group consisting of a pressure sensor, a motion sensor, an accelerometer, and a piezoelectric sensor; and
at least one deceleration sensor selected from the group consisting of a pressure sensor, a motion sensor, an accelerometer, and a piezoelectric sensor;
wherein the at least one acceleration sensor is responsive to a first operator input, and wherein when said first operator input is applied to the at least one acceleration sensor, the at least one traction component is signaled to transfer energy from the at least one energy storage component to a forward propulsion of a vehicle, and
wherein the at least one deceleration sensor is responsive to a second operator input, and wherein when said second operator input is applied to the at least one deceleration sensor, the at least one traction component is signaled to transfer energy to the at least one energy storage component from the forward propulsion of the vehicle. (paragraph 0090)

As to claim 17 Radev discloses the kit of claim 16, further comprising at least one energy transfer component (34), wherein the at least one energy transfer component converts kinetic energy between the at least one traction component and a vehicle (called a generator).

As to claim 18 Radev discloses the kit of claim 15, further comprising at least one energy harvesting device (43 battery charger), wherein the at least one energy harvesting device sends energy to the at least one energy storage component (38).

As to claim 19 Radev discloses the kit of claim 16, further comprising at least one steering sensor from the group consisting of a pressure sensor, a motion sensor, and a piezoelectric sensor, wherein the at least one steering sensor is responsive to an operator steering input, and wherein when said operator steering input is received, the at least one controller signals the vehicle to enable power to a power steering of the vehicle. (paragraph 0089).

As to claim 20 Radev discloses the kit of claim 16, wherein the wheel is incorporated into a drivetrain component of the vehicle (shown in figure 1).

As to claim 21 Radev discloses the kit of claim 16, wherein the kit configured to be incorporated with at least one component of the vehicle selected from the group consisting of a wheel (figure 1 #12), a differential (figure 1 #24), a driveshaft (figure 1 #25 and 26), a transmission (figure 1 # 37), and an engine (figure 1 # 27).

As to claim 22 Radev discloses the kit of claim 15, wherein the at least one energy storage component is selected from the group consisting of a secondary battery (figure 1 #38), a flywheel, a compressed gas energy storage, a supercapacitor, and a fuel cell.



Claim(s) 23-26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolf- Monheim (2016/0068055).

As to claim 23 Wolf- Monheim discloses a wheel of a vehicle comprising:
at least one energy storage component (figure 1 #7);
at least one traction component (figure 1 #2);
at least one sensor (paragraph 0015 the sensor is the wire connected to the controller); and
at least one controller, wherein the controller is configured to monitor values of at least one sensor, and responsive to the values direct the conversion of energy between the at least one energy storage component and the at least one traction component. (paragraph 0015)

As to claim 24 Wolf- Monheim discloses the wheel of claim 23, wherein the at least one sensor comprises:
at least one acceleration sensor selected from the group consisting of a pressure sensor, a motion sensor, an accelerometer, and a piezoelectric sensor; and
at least one deceleration sensor selected from the group consisting of a pressure sensor, a motion sensor, an accelerometer, and a piezoelectric sensor;
wherein the at least one acceleration sensor is responsive to a first operator input, and wherein when said first operator input is applied to the at least one acceleration sensor, the at least one traction component is signaled to transfer energy from the at least one energy storage component to a forward propulsion of the vehicle, and
wherein the at least one deceleration sensor is responsive to a second operator input, and wherein when said second operator input is applied to the at least one deceleration sensor, the at least one traction component is signaled to transfer energy to the at least one energy storage component from the forward propulsion of the vehicle. (paragraph 0010)

As to claim 25 Wolf- Monheim discloses the wheel of claim 23, further comprising at least one energy transfer component, wherein the at least one energy transfer component converts kinetic energy between the at least one traction component and the vehicle. (recharging by braking as described in paragraph 0010 is transferring kinetic energy between the generator and battery.)

As to claim 26 Wolf- Monheim discloses the wheel of claim 23, further comprising at least one energy harvesting device, wherein the at least one energy harvesting device sends energy to the at least one energy storage component. (by recharging the system is harvesting the energy and storing it into the batteries).

As to claim 28 Wolf- Monheim discloses the wheel of claim 23, wherein the at least one energy storage component is selected from the group consisting of a secondary battery (7 b-h), a flywheel, a compressed gas energy storage, a super- capacitor, and a fuel cell.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Radev (US 2014/0358340) in further view of Furukawa et al. (US 4,566,710).


As to claim 6 Radev discloses the apparatus of claim 1, But does not disclose the at least one sensor comprises a transverse acceleration sensor for providing a measurement of transverse forces on a vehicle. Furukawa discloses a vehicle with a transverse acceleration sensor (34).  Since the sensor is just present and does not add to the operation of the electric vehicle it would be obvious to include a sensor on a vehicle with a steering system that is intended for a steering system.

Claim(s) 4 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Radev (US 2014/0358340) in further view of Wolf- Monheim (2016/0068055).

As to claim 4 Radev discloses the apparatus of claim 1 including an out-of-wheel storage component (38).
But does not disclose the at least one storage component comprises an in-wheel storage component and an out-of-wheel storage component (38).
Wolf-Monheim discloses that it is known in the art to have a wheel with a motor and a in wheel storage component (7). It would have been obvious to one in the electric vehicle design industry to simply add the wheel component system of Wolf-Monheim to the electric vehicle on Radev to add additional motors for more power and control options.

As to claim 27 Wolf- Monheim discloses the wheel of claim 23but does not disclose the wheel in a vehicle.
Radev discloses a vehicle with a set of 4 wheels comprising at least one steering sensor from the group consisting of a pressure sensor, a motion sensor, and a piezoelectric sensor, wherein the at least one steering sensor is responsive to an operator steering input, and wherein when said operator steering input is received, the at least one controller signals the vehicle to enable power to a power steering of the vehicle (paragraph 0089).  
It would be obvious to include Wolf-Monheim’s wheel on the electric vehicle of Radev because it is the design of Wolf-Monheim’s wheel to be put on a vehicle as disclosed in the abstract.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art to electric vehicle design is included in the attached 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747